Citation Nr: 0634786	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-28 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for fungal infections of 
the feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 through 
April 1972.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

The veteran's fungal infections of the feet are related to 
foot infection in service. 


CONCLUSION OF LAW

Fungal infections of the feet were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that he sustained jungle rot (a fungal 
infection) on his feet while stationed in Vietnam during 
active service.  

The service medical records were submitted in conjunction 
with his claim.  The veteran did not report any foot trouble 
or skin problems on his report of medical history upon 
induction into service, dated July 1969.  The veteran's 
induction examination also did not note any abnormalities of 
the feet or skin.  A treatment record dated July 1971, noted 
that the veteran complained of right foot pain off and on for 
11 months.  The physician provided a diagnosis of athlete's 
foot.  The veteran did not note any foot trouble or skin 
problems on his report of medical history upon separation, 
dated March 1972.  Similarly, a separation examination dated 
March 1972 noted no abnormalities of the feet or the skin.  

The veteran also submitted medical records from an 
unidentified medical provider, dated January 1978 through 
February 1990.  A note from June 1983 indicated that the 
veteran complained of pain between his third, fourth, and 
fifth toes, occurring since 1972.  Examination noted tinea on 
the right foot.  

The veteran submitted VA outpatient records dated June 2001 
through February 2004.  A June 2002 primary care report, 
noted skin lesions on the veteran's feet.  A September 2002 
podiatry consult noted multiple areas of the feet with honey 
colored crusting indicative of a strep infection, and 
significant devitalized tissue between the toes of the right 
foot.  The veteran had pedal pulses of 1/4 and capillary 
return within the normal limits.  Skin was pale, moist, and 
warm, with hair growth, turgor, and pigmentation within the 
normal limits.  The podiatrist provided a diagnosis of a 
mixed bacterial and fungal infection and provided both oral 
and topical treatment.  A November 2002 follow-up noted that 
the skin responded well to treatment.  The podiatrist also 
indicated that he discussed the claim for "jungle rot" with 
the veteran and opined that since the skin responded well to 
treatment, there was no disability associated with the fungal 
infection.  A podiatry report, dated January 2003, noted 
complaints of burning and itching in the arches of both feet.  
The podiatrist noted that the skin showed changes consistent 
with a tinea infection and provided a diagnosis of a possible 
tinea infection.  A nursing assessment upon admission to the 
VA hospital, dated February 2004 noted a normal skin 
condition.   

The Board finds that the veteran's service medical records 
show that he had chronic athlete's feet.  He reported having 
the condition off and on for 11 months.  The fact that the 
veteran's condition was asymptomatic at discharge does not 
serve to prove that he did not have a chronic bilateral foot 
infection in service.  A June 1983 postservice medical report 
notes that the veteran was diagnosed as having tinea pedis of 
the right foot which he stated began in 1972.  This statement 
was made in relation to treatment and not for any 
compensation purposes, as the veteran did not file his 
current claim until August 2001.  Additionally, the statement 
is consistent with service medical records showing treatment 
for this condition in July 1971 (close to the 1972 date the 
veteran gave).  In light of the above, the Board finds that 
the statement made in 1983 is credible in showing that the 
veteran had the condition in service and that he continued to 
have the condition following his discharge from service.  
Recent treatment records show that the veteran continues to 
be diagnosed as having a tinea infection and/or fungal or 
bacterial infection of the feet.  

Given the fact that the veteran first had an infection of the 
feet in service, that he continued to have symptoms of the 
condition immediately following his discharge 


from service, and that recent VA treatment records show a 
diagnosis of an infection of the feet, the Board concludes 
that the veteran's infections of his feet were incurred in 
service.


ORDER

Service connection for a fungal infection of the feet is 
granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


